Order entered April 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01585-CV

                     ROBIN LOUISE THOMAS, Appellant

                                          V.

DONALD ALLIE AND JACKIE MCCLINTOCK AS REPRESENTATIVES
          OF THE ESTATE OF THI PHAM, Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-08195

                                      ORDER

      Before the Court is appellant’s third motion for extension of time to file her

jurisdictional letter brief. We note the jurisdictional brief was first due February 3,

2020 and directs appellant to address the limited issue of the Court’s jurisdiction in

light of the notice of appeal being untimely filed.        See Brashear v. Victoria

Gardens of McKinney, 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.)

(op. on reh’g) (timely filing of notice of appeal is jurisdictional). Accordingly, we

GRANT the motion but caution the appeal is subject to dismissal without further
notice should the letter brief not be filed by May 4, 2020. See TEX. R. APP. P.

42.3(a),(c).


                                          /s/   ERIN A. NOWELL
                                                JUSTICE